Citation Nr: 1720668	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, Arkansas


THE ISSUE

Entitlement to payment of reimbursement of unauthorized medical expenses incurred at a private facility during the period March 13-21, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969.  His awards and decorations include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 administrative decision by the Consolidated Fee Unit Of the-Department of Veterans Affairs Medical Center (VAMC) in Fayetteville, Arkansas that denied a claim by a private medical facility requesting payment for inpatient medical treatment provided to the Veteran during the period March 13, 2009, to
March 21, 2009.  The services provided had not been pre-authorized by the VAMC.

The Veteran and his spouse provided testimony on this issue before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of that hearing is of record.

In July 2013, the Board remanded this case for further development.  The matter has now been returned for additional appellate consideration.

Although the Board regrets the additional delay, for the reasons detailed below it finds that further development is still required in this case.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the July 2013 remand, the Veteran's claim was initially denied in August 2009 because he had insurance at the time of treatment.  Historically, language in VA's regulation 38 C.F.R. § 17.1002(f) specifically indicated that to be eligible for repayment or reimbursement, the veteran must not have any coverage under a health plan contract (such as Medicare) for reimbursement or payment, in whole or in part, for emergency treatment.  However, subsequent to the August 2009 determination, Congress amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  Specifically, VA amended 38 C.F.R. §§ 171.001, 17.1002, 17.1004 and 17.1005 to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, establish accompanying standards for the method and amount of payment or reimbursement, and provide that VA will provide retroactive payment or reimbursement for emergency medical treatment received by a veteran in certain circumstances. 

The amended Regulation specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  Thus, the Board found the amended Statute is worded in such a way that payment may be considered in the Veteran's case.  

The Board further notes that its determination is consistent with the holding of the United States Court of Appeals for Veterans' Claims (Court) in its April 2016 decision of Staab v. McDonald, 28 Vet. App. 50 (2016).  In that case, the Court specifically examined the language of 38 C.F.R. § 17.1002(f), and found the regulation to be invalid, as being incongruous with the intention of the statute - 38 U.S.C.A. § 1725.  The Court found it clear from the plain language of 38 U.S.C.A. 
§ 1725 (b)(3)(B) that it was Congress's intent to reimburse a veteran for that portion of expenses not covered by a health-plan contract, to include Medicare, when the amount covered by the third party was less than total.  The Court determined that since the implementing regulation, 38 C.F.R. § 17.1002(f), does not execute the language of the statute or the intent of Congress, it is "invalid and will be set aside by the Court."  The Court noted that 38 C.F.R. § 17.1002(f) was "wholly inconsistent with" the plain meaning of § 1725 and Congressional intent that veterans be reimbursed for portion of their emergency medical costs that was not covered by a third party insurer and for which they were otherwise personally liable.  See Staab, supra.

Despite the foregoing, the Board also found that whether the Veteran would actually receive payment or reimbursement in this case required comparison of the claimed medical charges against the insurer's explanation of benefits (EOB) to determine the exact amount of VA's potential responsibility as secondary payer.  (For instance, any payment the Veteran seeks to recover that constitutes a copayment would not be permitted under the amended statute.)  Because the EOB was not included in the file, the Board remanded the case to enable the VAMC Fee Basis Unit to procure the EOB(s) and determine the amount of patient share, if any, for which VA may be responsible under the amended Statute.

The Board notes that a June 2016 Supplemental Statement of the Case (SSOC) reflects the present appellate claim was re-adjudicated in light of the aforementioned statutory amendments.  However, a thorough review of the record, to include the electronic, paperless records on the Virtual VA and VBMS systems, does not reflect the EOB(s) were obtain and associated with the documents available for review.  Although the Veteran did provide copies of invoices indicating he personally owed $834.12 for the services received during the period March 13-21, 2009, the Board has previously determined the EOB(s) were necessary to determine if this constituted the type of deductible, copayment, or similar payment for which payment/reimbursement by VA is excluded under the applicable regulations.  Moreover, the Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board must remand this case again to ensure such EOBs are obtained/requested.



Accordingly, the case is REMANDED for the following action:

1.   Request the necessary hospital billing/payment documents and the explanation of benefits (EOB) from any primary insurer (and secondary insurer if appropriate) to determine how much, if any, patient share is eligible for VA payment or reimbursement under the amended 38 U.S.C.A. § 1725.  If the EOBs cannot be obtained, there should be a formal finding of such in the record.

2.  After conducting any additional development deemed necessary, the claim should be re-adjudicated under the amended 38 U.S.C.A. § 1725.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

